Citation Nr: 0733516	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-35 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a increased (compensable) rating for a 
service-connected left hamstring strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 






INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from October 1999 to October 2003.  Service in 
Operation Iraqi Freedom and receipt of the Combat Action 
Ribbon is indicated by the evidence of record. 

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which, in part, granted service 
connection for a left hamstring strain.  A noncompensable 
(zero percent) disability rating was assigned. 

In his September 2004 substantive appeal (VA Form 9), the 
veteran requested a personal hearing before a Veterans Law 
Judge at the RO.  The hearing was scheduled for April 13, 
2007.  The veteran failed to report for the hearing.    

Issues not on appeal

The April 2004 RO rating decision also granted service 
connection for tinnitus and assigned a 10 percent rating; 
deviated nasal septum (10 percent); chronic maxillary 
sinusitis (zero percent); neck strain (zero percent); and 
denied service connection for hearing loss.  A May 2004 
rating decision granted service connection for hemorrhoids 
and assigned a zero percent disability rating.  An August 
2005 rating decision granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 30 percent 
disability rating.  A September 2006 rating decision denied 
an increase rating for PTSD.

To the Board's knowledge, the veteran has not disagreed with 
any of those decisions.  Accordingly, none of those issues is 
in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  The only issue on appeal is the matter of the veteran's 
entitlement to an increased rating for left hamstring strain.


FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
veteran's service-connected left hamstring strain is 
manifested by mild tenderness and tightness. 

2.  The evidence does not show that the veteran's service-
connected left hamstring injury is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability 
rating for the veteran's service-connected left hamstring 
strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.56, 4.59, 4.73, Diagnostic Code 5313 (West 
2006). 

2. The criteria for referral for increased disability rating 
for left hamstring strain on an extra-schedular basis are not 
met. 38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased rating for his 
service-connected left hamstring strain.  In the interest of 
clarity, the Board will first discuss certain preliminary 
matters.  The Board will then render a decision. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated January 21, 2006, including a request for evidence 
showing that his service-connected disability has gotten 
worse. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
January 2006 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The January 2006 letter further emphasized:  "[Y]ou must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you.  It is your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency" [Emphasis as in the original].

The Board notes that the January 2006 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 notice letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, his VA outpatient 
treatment records and his private medical records.  He was 
accorded a VA examination in April 2006. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

The veteran's service-connected left hamstring strain is 
currently rated  noncompensably disabling under 38 C.F.R. 
§ 4.73, Diagnostic Code 5313 [Muscle Group XIII].

Disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated during military service and their residual 
conditions in civil occupations. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).

Rating muscle injuries

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
See 38 C.F.R. § 4.56 (2006).

A muscle disability is considered to be slight if the 
disability results from a simple wound without debridement, 
infection, shown by service medical records to be a 
superficial wound requiring brief treatment and return to 
duty and healing with good functional results, without any of 
the cardinal signs of muscle disability as shown above.  The 
objective evidence of slight disability consists of a minimal 
scar, no evidence of facial defect, atrophy, or impaired 
tonus, no impairment of function or metallic fragments 
retained in muscle tissue.  Id. 
 
Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  Id.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring. 
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements. The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side. Id.

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function. 
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56(d)(4) (2006).

38 C.F.R. § 4.56 is essentially a totally-of-circumstances 
test and no single factor is per se controlling.  See Tropf 
v. Nicholson, 20 Vet. App. 317 (2006); see also Robertson v. 
Brown, 5 Vet. App. 70 (1993).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement. 

Analysis

Assignment of diagnostic code
 
The assignment of a particular Diagnostic Code is  
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated  symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v.  Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The veteran has been service connected for injury to Muscle 
Group XIII, which deals specifically with the "posterior 
thigh group, Hamstring complex of 2-joint muscles: (1) biceps 
femoris; (2) semimembranosus; (3) semitendinosus."  Thus, 
the diagnostic code is precisely congruent with the serviced-
connected disability.   

Neither the veteran nor his representative have suggested 
that another diagnostic code be used or would otherwise be 
more appropriate. The Board therefore concludes that 
Diagnostic Code 5313 is the most appropriate in rating the 
veteran's service-connected left hamstring strain. 

Specific schedular criteria

Diagnostic Code 5313 deals with Muscle Group XIII function 
and provides the following levels of disability for injury:

40% Severe;

30% Moderately Severe;

10% Moderate;

0% Slight.

See 38 C.F.R. § 4.73, Diagnostic Code 5313 (2006).

Words such as 'slight,' 'moderate,' 'moderately severe' and 
'severe' are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are 'equitable and just.'  See 38 C.F.R. § 4.6 
(2006).

Schedular rating

In order to warrant a compensable rating under Diagnostic 
Code 5313, the medical evidence must demonstrate at least a 
moderate disability of the veteran's hamstring. 

As noted above, in order to establish a moderate disability 
under 38 C.F.R. § 4.56 the veteran must demonstrate a through 
and through or deep penetrating wound of short track from a 
single bullet or a small shell or shrapnel fragment, without 
the explosive effect of a high velocity missile, with the 
residuals of debridement or prolonged infection.  The medical 
evidence does not indicate such an injury ever took place.  
The veteran's service medical records indicate that he 
originally injured his hamstring while playing soccer in 
August 2002.   

The veteran has not demonstrated the cardinal symptoms of a 
muscle injury, such as a loss of power, weakness, fatigue-
pain, impairment of coordination or uncertainty of movement 
in his left hamstring.  While the April 2006 VA examiner 
stated that the veteran experienced fatigability in his left 
hamstring more than his right, there is no indication that 
this fatigue occurs "after average use" as is required 
under 38 C.F.R. § 4.56.  This is because the veteran's left 
hamstring is described as symptomatic only when aggravated by 
forceful contractions such as leg presses, leg extensions, 
exercises with weights or running.  Furthermore, the VA 
examiner stated that the "the veteran is able to do all of 
his activities of daily living, without complications" and 
described him as someone who is "very into physical 
fitness." 

Objectively, the veteran's left hamstring does not manifest 
any deformities.  There is no evidence of a linear entrance 
or exit scars, loss of deep fascia or muscle substance, or 
impairment of muscle tonus and loss of power.  While the 
veteran does experience a lower threshold of fatigue when 
compared to his right hamstring, as indicated immediately 
above, this lower threshold occurs after strenuous exercise 
and not after average use. 

The Board notes that the veteran continues to exercise 5 
times a week.  See the February 2006 VA examination report.  
During a December 2004 VA examination he stated that he ran 
for 3 miles 5 times a week.  He displayed a full range of 
motion with no swelling during his December 2004 and April 
2006 VA examinations.  The veteran's gait was observed as 
normal during his 2006 VA examination.  There was mild 
tenderness and associated tightness in his left leg.  There 
was no pain with resisted concentric or eccentric 
contraction. 

In summary, based on the service medical records and the 
findings in the December 2004 and April 2006 VA examinations 
the Board finds that the veteran does not have a moderate 
muscle disability in Muscle Group XIII.  The Board places 
great weight on the fact that the veteran is able accomplish 
all the activities of daily living without any complications 
and continues to strenuously exercise.  In addition, ranges 
of motion for the veteran's knee were completely normal and 
his gait is unaffected.  In the Board's opinion, such 
functional loss is consistent with a "slight" injury, 
warranting the assignment of a noncompensable rating and a 
higher disability rating is not warranted. 

The Board has also considered the criteria for a 30 or 40 
percent rating.  It is clear from the above discussion that 
the veteran's hamstring disability does not constitute a 
moderately-severe or severe disability. 

DeLuca consideration

In evaluating the veteran's increased rating claims, the 
Board must also address the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2006). See DeLuca, supra.

There is no support in the objective medical evidence for an 
increased rating based on functional loss.  The medical 
evidence indicates that the veteran experiences fatigability 
in his left hamstring; however, this is after heavy exercise.  
The medical evidence indicates that the veteran has a full 
range of motion without pain, instability or weakness. 

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, it does not appear that the veteran's service- 
connected left hamstring disability has changed appreciably 
since the date as of which service connection was granted, 
April 26, 2004.  Indeed, the December 2004 and April 2006 VA 
examinations are virtually identical as to complaints, 
physical findings and diagnosis.  Accordingly, a 
noncompensable rating was appropriately assigned. 

Extraschedular consideration

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993). 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the August 2004 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue. 

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
left hamstring disability.  Indeed, it does not appear from 
the record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability.  
The evidence shows that the veteran has worked as a personal 
trainer, and while he has stated that exercise causes him 
pain and difficulty at work, there is no indication that he 
has missed any work because of his left hamstring injury.  
Furthermore, there is nothing in the current evidence of 
record to indicate that left hamstring disability causes any 
unusual employment impairment.  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.

The veteran in essence has indicated that his interest in 
physical fitness should be taken into account when assigning 
a disability rating.  Indeed, in his September 2004 
substantive appeal, he urged the Board to "understand how 
involved I am in the physical fitness world".  Setting aside 
whether or not this statement is completely accurate [during 
a VA psychiatric hospitalization in July 2006, a urine drug 
screen revealed traces of alcohol, cocaine and other drugs], 
the Board does not believe that consideration of an 
extraschedular evaluation is warranted merely because the 
veteran cannot perform up to his own high standard of 
physical fitness due to the hamstring strain.  As has been 
discussed above, the service-connected disability is 
essentially asymptomatic for all ordinary purposes.   

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted  

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that 
A preponderance of the evidence is against the veteran's 
claim of entitlement to a compensable disability rating for 
the service-connected left hamstring strain.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to a increased rating for service-connected left 
hamstring strain is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


